J-S43017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA


                       v.

DONALD LEQUAY KELLEY

                            Appellant                    No. 1510 WDA 2016


       Appeal from the Judgment of Sentence Dated September 21, 2016
               In the Court of Common Pleas of Jefferson County
              Criminal Division at No(s): CP-33-CR-0000300-2013
                                          CP-33-CR-0000301-2013
                                          CP-33-CR-0000302-2013

BEFORE: STABILE, J., SOLANO, J., and FITZGERALD, J.*

MEMORANDUM BY SOLANO, J.:                               FILED AUGUST 30, 2017

        Appellant Donald Lequay Kelley appeals from the judgment of

sentence following the revocation of his probation. For the following reasons,

we affirm.

        On October 16, 2013, Appellant entered a negotiated guilty plea to

three counts of Delivery of a Controlled Substance.1 Appellant received

concurrent     sentences     of   one-to-two   years’   incarceration   in   a   state

correctional institution followed by three years of probation for each count.



____________________________________________
*
    Former Justice specially assigned to the Superior Court.
1
  35 P.S. § 780-113(a)(30). Appellant pled guilty to one count on each of the
three above-captioned docket numbers.
J-S43017-17


See Trial Ct. Order, 10/16/13. On June 4, 2015, while on probation, 2

Appellant was involved in a physical altercation with his sister. This

constituted a technical violation of his probation, and on July 1, 2015, the

trial court modified Appellant’s sentence to require that he serve sixty days

in the Jefferson County Jail before returning to serve the remainder of his

probation. See Order, 7/1/15.3

        The   terms    of   Appellant’s    probation   prohibited   him   from   “the

possession, use or abuse, manufacturing or sale of any legal or illegal

mind/mood altering chemical/substance, including, but not limited to,

synthetic marijuana,” “owning or possessing any firearm, deadly weapon, or

offensive weapon,” and possessing any ammunition, weapon accessories,

magazines, or related items, or to live in a residence where firearms or other

weapons are kept. See Notice of Charges and Hr’g Rights & Written Request

for Revocation, 7/21/16.; N.T., 9/7/16, at 6-7. Appellant was also prohibited

from possessing “any types of facsimile[] [weapons],” which would include a

paintball gun. N.T., 9/7/16, at 13, 42.

        On June 27, 2016, Officer Tonya Peek, Appellant’s probation officer,

received an email from an individual who stated that Appellant was her


____________________________________________
2
    Appellant’s terms of probation commenced on or around May 20, 2015.
3
  Appellant’s modified probation pertained to Docket No. 300-2013.
Appellant’s probation remained intact as to Docket Nos. 301-2013 and 302-
2013.



                                           -2-
J-S43017-17


brother and that she should view Appellant’s Facebook page for evidence

that Appellant was selling drugs. See N.T., 9/7/16, at 7. The email included

two attachments: a Facebook photo of Appellant holding what appeared to

be a gun, and a link to a Facebook video of Appellant sitting in a car and

making hand gestures that Officer Peek “assume[d]” were “gang signs.”

N.T., 9/7/16, at 7. After reading the email, Officer Peek informed Appellant

that he needed to report to her office on July 7, 2016. Appellant remained at

the office with Officer Peek on July 7th, while Agents Bole and Strauss

visited Appellant’s approved residence4 to look for the weapon depicted in

the photo. Id. at 12-13.

       Upon arriving, Agents Bole and Strauss called the police because there

were several occupants at the residence, including at least three adults and

several minor children. Agent Bole entered and located a backpack

containing a loaded pistol magazine and ammunition. 5 They did not find a

____________________________________________
4
  Appellant testified that he was no longer living at the approved address at
the time of the agents’ visit because he had moved into his great-
grandmother’s home. N.T., 9/7/16, at 32-33. Appellant admitted that he had
not notified Officer Peek of his move. Id. Appellant’s great-grandmother
testified that Appellant was living with her on the date of the agents’ visit.
Id. at 37-38. Officer Peek stated that she spoke with the landlord of the
approved residence, and that Appellant’s name was on the lease at the time
of the agents’ visit. Officer Peek was not aware that Appellant had moved
out, and it would have been a violation of Appellant’s probation to move out
of the approved address without her permission. Id. at 6, 28-30.
5
 Agent Bole said the magazine likely belonged to a 9-millimeter pistol, but
he could not identify the make and model of the firearm to which it
belonged. A female who was present when Agent Bole found the backpack
(Footnote Continued Next Page)

                                           -3-
J-S43017-17


pistol or any other firearm.         While searching a bedroom, Agent Bole also

found a digital scale, which he identified as the type commonly used to

weigh narcotics. N.T., 9/7/16, at 16. Agent Strauss, upon arriving, went to

the back of the residence to make sure that no one would attempt to flee or

toss anything from the home. Id. at 22. While he was behind the residence,

Agent Strauss saw a hand emerge from a window of the home and toss

something onto the ground. Agent Strauss retrieved the item, which was

later determined to be a bag of marijuana. Id.6

      Meanwhile, at the July 7th meeting with Officer Peek, Appellant told

her that the weapon in the Facebook photo was a paintball gun and that,

unlike a “real gun,” it had an orange tip. N.T., 9/7/16, at 13, 33-34. Officer

Peek stated that the gun in the photo did not have a visible orange tip. Id.

Agent Bole stated that neither he nor Agent Strauss found a paintball gun or

paintball gear during their visit to Appellant’s approved residence. Id. at 25-

26.


                       _______________________
(Footnote Continued)
told him the backpack belonged to her child, who Agent Bole estimated to be
less than eight years old. N.T., 9/7/2016, at 16, 18-19. According to Agent
Bole, the police were shown the pistol magazine, ammunition and scale, but
they declined to file charges because it would be difficult to place ownership
of the items on any particular occupant of the residence and because
possession of the items did not constitute a crime for a common citizen who
was not on probation. Id. at 17, 19-20.
6
  Agent Strauss could not identify who had dropped the bag from the
window, but he confirmed that it was dropped from the hand of an African
American adult. N.T., 9/7/16, at 23.



                                            -4-
J-S43017-17


       On September 7, 2016, the trial court held an evidentiary hearing on

the probation department’s charges that Appellant violated his probation by

possessing marijuana, a firearm, and ammunition. After hearing testimony

from Agent Bole, Agent Strauss, Officer Peek, Appellant, and Appellant’s

great-grandmother, the trial court concluded that Appellant had violated the

terms of his probation by possessing the pistol magazine, ammunition,

marijuana, and scale found at his approved residence, and the firearm in the

photograph posted on Facebook. See N.T., 9/7/16, at 46-47. On September

21, 2016, following a presentence investigation, the trial court revoked

Appellant’s probation for all three cases and resentenced Appellant to an

aggregate sentence of ten to twenty years’ incarceration. See Order,

9/21/16.7 Appellant filed a motion for reconsideration of the sentence on

September 26, 2016. The trial court denied that motion the same day.

       On October 5, 2016, Appellant filed this timely appeal, in which he

raises a single issue: “Whether the Trial Court committed an abuse of
____________________________________________
7
  As to matter CP-33-CR-000300-2013, Appellant’s probation was revoked
and he was re-sentenced to four to eight years’ incarceration, with credit for
time served. With regard to CP-33-CR-000301-2013, Appellant’s probation
was revoked and he was re-sentenced to three to six years’ incarceration,
consecutive to the sentence imposed at 300-2013 CR and with credit for
time served. As to matter CP-33-CR-000302-2013, Appellant’s probation
was revoked and he was re-sentenced to three to six years’ incarceration,
consecutive to the sentence imposed at 301-2013 CR and with credit for
time served. See N.T., 9/21/16, at 6-7. The Pennsylvania Board of Probation
and Parole had recommended at the hearing that Appellant receive an
aggregate resentence of four and a half to fifteen years’ incarceration. Id. at
3.



                                           -5-
J-S43017-17


discretion when it revoked Appellant’s probation/parole and re-sentenced

him to serve three consecutive sentences aggregating to a minimum of ten

years to a maximum of twenty years in a State Correctional Institution given

the circumstances of the case.” Appellant’s Brief at 4.8

       Appellant challenges only a discretionary aspect of his sentence — its

length.9 Initially, we acknowledge that this Court, en banc, “unequivocally”

held “that this Court’s scope of review in an appeal from a revocation

sentencing includes discretionary sentencing challenges.” Commonwealth

v. Cartrette, 83 A.3d 1030, 1034 (Pa. Super. 2013) (en banc) (resolving

conflicting caselaw). Nevertheless, “[c]hallenges to the discretionary aspects

of sentencing do not entitle an appellant to an appeal as of right.”

Commonwealth v. Solomon, 151 A.3d 672, 676 (Pa. Super. 2016),

appeal denied, No. 520 WAL 2016, 2017 WL 1414955 (Pa. April 19, 2017).

“Rather, where an appellant challenges the discretionary aspects of a

sentence, the appeal should be considered a petition for allowance of

appeal.” Commonwealth v. Haynes, 125 A.3d 800, 806–07 (Pa. Super.

2015) (citation omitted), appeal denied, 140 A.3d 12 (Pa. 2016). We will

exercise our discretion to consider such a petition only if (1) the appellant
____________________________________________
8
  Appellant does not challenge revocation of his probation and concedes that
“some incarceration was warranted.” Appellant’s Brief at 10.
9
  Appellant does not challenge the legality of his sentences’ length, as the
maximum sentence allowable on each count for which Appellant was
convicted is fifteen years’ incarceration. See 35 P.S. § 780-113(f)(1).



                                           -6-
J-S43017-17


has filed a timely notice of appeal; (2) he has preserved the sentencing

issue at the time of sentencing or in a motion to reconsider and modify his

sentence; (3) he presents the issue in a properly framed statement in his

brief under Rule 2119(f) of the Rules of Appellate Procedure, pursuant to

Commonwealth v. Tuladziecki, 522 A.2d 17 (Pa. 1987); and (4) in the

words of Section 9781(b) of the Sentencing Code, 42 Pa.C.S. § 9781(b), “it

appears that there is a substantial question that the sentence imposed is not

appropriate under this chapter.” See, e.g., Haynes, 125 A.3d at 807;

Commonwealth v. Zelinski, 573 A.2d 569, 574-75 (Pa. Super.), appeal

denied, 593 A.2d 419 (Pa. 1990).

      Here, Appellant has satisfied the first three requirements of the four-

part test: Appellant filed a timely appeal, preserved the issue in a motion to

reconsider, and included in his appellate brief a concise statement of the

reasons for which he seeks allowance of an appeal, in compliance with Rule

2119(f) of the Rules of Appellate Procedure. See Appellant’s Brief at 7. Thus,

we must next determine whether Appellant has raised a substantial question

requiring us to review the discretionary aspects of the trial court’s sentence.

See Haynes, 125 A.3d at 807. “The determination of whether there is a

substantial question is made on a case-by-case basis, and this Court will

grant the appeal only when the appellant advances a colorable argument

that the sentencing judge's actions were either: (1) inconsistent with a

specific provision of the Sentencing Code; or (2) contrary to the fundamental


                                     -7-
J-S43017-17


norms which underlie the sentencing process.” Commonwealth v. Sierra,

752 A.2d 910, 912-13 (Pa. Super. 2000).

      In his Rule 2119(f) statement, Appellant argues that the sentencing

court imposed too severe a punishment under the circumstances of the case

and that the court failed to adequately state its reasons for the sentence.

Appellant’s Brief at 7. Specifically, Appellant avers that the sentencing court

in this matter imposed an aggregate resentence of ten to twenty years’

incarceration after Appellant committed technical violations of his probation,

and that this resentence exceeded Appellant’s original aggregate sentence of

three to six years’ incarceration.

      In Sierra, we stated:

      The Sentencing Code reveals that the legislature has given
      particular consideration to the appropriateness of sentences of
      total confinement following revocation of probation. See 42
      Pa.C.S.A. § 9771. On appeal from a revocation proceeding, we
      find a substantial question is presented when a sentence of total
      confinement, in excess of the original sentence, is imposed as a
      result of a technical violation of parole or probation.

Sierra, 752 A.2d at 913. In addition, in cases where the court “resentences

an offender following revocation of probation . . . , the court shall make as

part of the record and disclose in open court at the time of sentencing a

statement of the reason or reasons for the sentence imposed.” 42 Pa.C.S. §

9721(b). Therefore, when a defendant asserts that a sentencing judge fails

to state the reasons for a sentence, he raises a substantial question. See

Commonwealth v. Reynolds, 835 A.2d 720, 733-34 (Pa. Super. 2003).


                                     -8-
J-S43017-17


Thus, Appellant has raised a substantial question both in his assertion that

his sentence is excessive and in his assertion that the trial court failed to

state the reasons for it. See Reynolds, 835 A.2d at 733-34; Sierra, 752

A.2d at 913. Therefore, we turn to the substantive merits of Appellant’s

claims.

      Our standard of review is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law,
      exercised its judgment for reasons of partiality, prejudice, bias
      or ill will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014) (citation

omitted), appeal denied, 117 A.3d 297 (Pa. 2015).

      In determining whether a sentence is manifestly excessive, the
      appellate court must give great weight to the sentencing court's
      discretion, as he or she is in the best position to measure factors
      such as the nature of the crime, the defendant's character, and
      the defendant's display of remorse, defiance, or indifference.

Commonwealth v. Colon, 102 A.3d 1033, 1044 (Pa. Super. 2014) (citation

omitted), appeal denied, 109 A.3d 678 (Pa. 2015).

      Appellant argues that his sentence is manifestly unreasonable because

“the violations were technical, presented no threats to others, and were

primarily possession violations.” Appellant’s Brief at 11. Appellant claims that

the sentence suggested by the probation department of four-and-one-half to




                                     -9-
J-S43017-17


fifteen years “would have been adequate to vindicate the authority of the

court and to address the other general directives of the Sentencing Code.”

       Revocation of probation is governed by 42 Pa.C.S. § 9771(c), which

states:

       The court shall not impose a sentence of total confinement upon
       revocation unless it finds that:

       (1) the defendant has been convicted of another crime; or

       (2) the conduct of the defendant indicates that it is likely that he
       will commit another crime if he is not imprisoned; or

       (3) such a sentence is essential to vindicate the authority of the
       court.

Revocation of probation under subsection (3) requires “more than merely an

affront to the court’s authority,” see Commonwealth v. Cottle, 426 A.2d

598, 601-02 (Pa. 1981), but is justified upon the sentencing court’s finding

that   an   appellant   has   not   “put[]   anything   into”   the   court-imposed

rehabilitation efforts and has failed “to appreciate the seriousness of the

situation.” Commonwealth v. Malovich, 903 A.2d 1247, 1254 (Pa. Super.

2006).

       In Malovich, the defendant was serving eighteen months’ probation

for theft by deception when he violated his probation by possessing

marijuana and moving out of his approved residence without informing his

probation officer. Malovich, 903 A.2d at 1250. The trial court revoked the

defendant’s probation and sentenced him to eighteen to thirty-six months of

incarceration. Id. The defendant argued on appeal that his “probation

                                       - 10 -
J-S43017-17


violations were minor, technical ones, thus rendering his particular sentence

excessive and disproportionate to those violations.” Id. at 1251. This Court

held that “incarceration was necessary” under 42 Pa.C.S. § 9771(c) because

the defendant’s failure to comply with the terms of his probation or to “put[]

anything into” the court’s other rehabilitation efforts, including its prior

revocation, showed that he did not “appreciate the seriousness of the

situation” and was not “responding to the court’s authority.” Id. at 1254. We

also found that due to the trial court's “observations on [the a]ppellant's

intractable attitude and behavior,” there was “no basis to conclude that the

sentence was excessive or disproportionate.” Id.; see also Colon, 102 A.3d

at 1044-45 (resentence of incarceration following revocation of probation

was not excessive under § 9771(c) for technical violations where the

defendant’s probation history, which included a prior revocation, showed

that the defendant’s “repeated attempts at rehabilitation had failed”).

      Here, when resentencing Appellant after revoking his probation, the

trial court stated on the record:

      When we’re dealing with probation and parole violations, there’s
      three separate things that are looked at. First if there are new
      charges, a sentence of total confinement is warranted under the
      law, then there’s the question of, can the person – are they
      amenable to probation, can they be treated with probation.
      Third, are there other violations likely and does the court meet
      its authority to vindicate.

      Now, in your case, there’s no new charges, but these technical
      violations, looking back, involve not being at your residence,
      technically having two residences, but at your residence when
      they searched, they did find a clip and ammunition at that

                                    - 11 -
J-S43017-17


       residence as well as marijuana at the residence which, coupling
       that with your picture which you said was a paintball gun, but I
       think the picture clearly shows it’s a firearm, the fact that you
       are on probation for drug offenses, in possession of a firearm,
       taking a picture of yourself in a threatening manner, I think that
       meets the most vindication.

       I’ve considered your age, your background. I’ve considered the
       recommendation of adult probation, but I think that a firearm
       picture as well as the fact that there was a firearm clip and
       ammunition at your approved residence, no paintball equipment,
       . . . and the technical violation of the drug use[10] and problems
       calls for a longer sentence to vindicate the authority of the court
       and promote safety in the community, so with that, I’m going to
       revoke each of your probations.

                                        *      *     *

       They do have drug and alcohol programs that are available to
       get in while you’re serving your sentence, and they have other
       vocational programs, so I suggest you do help yourself and take
       advantage of that as well.

                                        *      *     *

       I told you with your violations with whatever happened in the
       family last year, don’t do this, and you did something worse.

N.T., 9/21/16, at 5-8. The court’s 1925(a) opinion stated that

             Having reviewed his presentence investigation report prior
       to sentencing, the Court was well aware of [Appellant’s] personal
       history and circumstances, as well as his criminal history, his
       unwillingness or inability to comply with the conditions of his
       supervision, and the nature of the violations underlying his
       revocation. As a whole, that history led the Court to conclude
       that a sentence of total confinement was the most appropriate
       alternative, and it explained as much on the record. In admitting

____________________________________________
10
  This comment appears to refer to the bag of marijuana and scale that
were found at Appellant’s approved residence.



                                            - 12 -
J-S43017-17


       that he had previously rendered multiple dirty urine samples[11]
       while on [probation], moreover, the defendant only cemented
       the notion that he was not amenable to supervision alone. In a
       state prison setting, on the other hand, he will not have ready
       access to the vice he now asserts is his weakness and will be
       able to participate in the rehabilitative services offered to DOC
       inmates.

             Whether or not the defendant takes advantage of the
       programs available to help him overcome the addiction he now
       claims to have, though, the record reflects that the Court’s
       sentence was appropriately fashioned to address his violations
       and the apparent lack of self-motivation and self-control which
       they evidenced, as well as to restrain him from further public
       menace.

Trial Ct. Op., 2/9/17, at 1-2 (citations to the sentencing transcript and

footnote omitted).

       We discern no error of law or abuse of discretion in the court’s

analysis. The court concluded that the revocation of Appellant’s probation

was necessary to vindicate the authority of the court and secure the safety

of the public. 42 Pa.C.S. § 9771(c). Appellant’s repeated violations of his

probation, even after a prior revocation, demonstrate a failure to take

advantage of the court’s rehabilitation efforts or to “appreciate the

seriousness of the situation.” Malovich, 903 A.2d at 1254; see also Colon,

102 A.3d at 1044-45. We do not find Appellant’s sentence of ten to twenty

____________________________________________
11
   Appellant testified at sentencing that he was a drug addict, and requested
placement in the State Intermediate Punishment Program. Although
Appellant had never previously admitted in court to having a drug problem,
he claimed that he had failed urine tests during probation. N.T. Gagnon II
Hr’g, 9/21/16, at 3-4.



                                          - 13 -
J-S43017-17


years’ incarceration to be manifestly excessive or unreasonable given the

facts stated above.12

       Finally, the trial court adequately stated its reasons for its sentence.

See 42 Pa.C.S. § 9721(b). A sentencing court “need not undertake a lengthy

discourse for its reasons for imposing a sentence or specifically reference the

statute in question, but the record as a whole must reflect the sentencing

court's consideration of the facts of the crime and character of the offender.”

Colon, 102 A.3d at 1044. The trial court complied with this directive.

       For these reasons, we affirm the trial court’s judgment of sentence.

       Judgment of sentence affirmed.

       Judge Stabile joins the memorandum.

       Justice Fitzgerald concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/30/2017



____________________________________________
12
   We note that Appellant actually received two consecutive sentences of
three-to-six years and one consecutive sentence of four-to-eight years; the
court has discretion to impose consecutive sentences, and Appellant “is not
entitled to a volume discount for his crimes.” Commonwealth v. Swope,
123 A.3d 333, 341 (Pa. Super. 2015).



                                          - 14 -
J-S43017-17




              - 15 -